DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the amendment filed 2/01/2022.  Claims 1-6 and 8-13 are pending while claim 7 is canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0100843 to Wilkinson et al. (Wilkinson) in view of U.S. .
In reference to claim 1, Wilkinson teaches an insulated cooling system for storing temperature-sensitive materials (100, FIG. 1-9), comprising a housing (110, FIG. 1-9) comprising at least one battery (855, FIG. 1-9); a heat sink (510, FIG. 1-9), a thermoelectric cooler (610, FIG. 1-9); a circuit board (FIG. 8) and a plastic housing (par 0044) comprising a hinge (interpreted as a latch and door construction 120 and 130, FIG. 1-9) and a plurality of holes (grille 150, FIG. 1-9), but does not teach a first segment of insulated tubing and a second segment of insulated tubing, wherein each segment has the same length; a third segment of insulated tubing having a length that is lesser than the length of the first and second segments of insulated tubing; an internal heat exchanger; a plurality of heat sinks; a plurality of fans; an insulating volume comprising a plurality of ports; a plurality of thermoelectric (Peltier) coolers; a pump comprising an inlet and an outlet; a water block comprising a first and second ports; wherein the first segment of insulated tubing is attached to said first port of said water block and is attached to the outlet of said internal heat exchanger; wherein the second segment of insulated tubing is attached to an outlet of said pump and is attached to an inlet of said internal heat exchanger; wherein the third segment of insulated tubing is attached to the inlet of said pump and attached to the second port of said water block; wherein said water block is placed in between two of said plurality of thermoelectric (Peltier) coolers; wherein said two of said plurality of thermoelectric (Peltier) coolers are attached to said plurality of heat sinks; wherein said plurality of fans are attached to said plurality of heat sinks; and wherein said circuit board, said Peltier coolers, said pump, said plurality of fans, said plurality of thermistors, and said at least one 

Wilkinson also does not teach a plurality of thermistors.  Harrison teaches a combination ice maker and cooler (FIG. 2) comprising a thermistor (40, FIG. 2) in order to control the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilkinson, to add a thermistor, as taught by Harrison, in order to control the operation of thermoelectric module in response to the temperature of the controlled space and thus increase the efficiency of the system.
Wilkinson also does not teach wherein said system comprises at least one of a vacuum space or a vacuum container, wherein the temperature-sensitive materials storage volume is surrounded by one or more walls or layers comprised of the at least one of the vacuum space or the vacuum container.  Adamski teaches a controlled temperature compartment apparatus (FIG. 1-17) wherein said system comprises at least one of a vacuum space or a vacuum container (16, FIG. 1-3), wherein the temperature-sensitive materials storage volume (18, FIG. 1-3) is surrounded by one or more walls or layers (14, FIG. 1-3) comprised of the at least one of the vacuum space or the vacuum container (16, FIG. 1-3) in order to provide greater insulation while allowing for a much thinner wall for the housing to thereby increase the volume of the interior compartment and drawer for the same exterior size of the apparatus (par 0024).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilkinson, to add at least one of a vacuum space or a vacuum container, wherein the temperature-sensitive materials storage volume is surrounded by one or more walls or layers comprised of the at least one of the vacuum space or the vacuum container, as taught by Adamski, in order to provide greater 
	In reference to claim 2, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, and Sims additionally teaches where said circuit board, said Peltier coolers, said pump, said plurality of fans, said plurality of thermistors, and said at least one battery are all connected using an insulated copper wiring (inherent in the structure of FIG. 2).
In reference to claim 3, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, and Sims additionally teaches a programmable screen (control panel 54, FIG. 2).
In reference to claims 10 and 11, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, but they do not teach wherein the first and second segment of insulated tubing measure 75mm (per claim 10) and wherein the third segment of insulated tubing measure 45mm (per claim 11).  It would have been obvious matter of design choice to modify Wilkinson, Sims, Harrison and Adamski by having the tubing of certain length, since applicant has not disclosed that having the tubing of a specific length solves any stated problem or is for any particular purpose and it appears that the system would perform equally well with the tubing measuring  30mm.
In reference to claim 12, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, and Sims additionally teaches wherein the first segment of insulated tubing is attached to said first port of said water block, and is run through a port in said insulated volume and is attached to the outlet of said internal heat exchanger (FIG. 2).
.
Claims 4, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Sims, Harrison and Adamski as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
In reference to claims 4 and 5, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, but they do not teach thermal paste spread between said Peltier coolers and said plurality of heat sinks (per claim 4) and thermal paste spread between said Peltier coolers and said water block (per claim 5).  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of thermal paste is taken to be admitted prior art, and thus its use in fabricating the system of Wilkinson, Sims, Harrison and Adamski would have been obvious in order to maximize the heat exchange between objects.
In reference to claim 8, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, but they do not teach a liquid reservoir instead of said internal heat exchanger.  However, as noted below in addressing the applicants’ arguments, the well-known nature of the use of a liquid reservoir instead of an internal heat exchanger is taken to be admitted prior art, and thus its use in fabricating the system of Wilkinson, Sims, Harrison and Adamski would have been obvious in order to provide a structurally simpler heat sink which is easier to maintain.
In reference to claim 9, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, but they do not teach a data collection and sharing system for performance and temperature monitoring.  However, as noted below in addressing the applicants’ arguments, the well-known nature of utilizing a data collection and sharing system is taken to be admitted prior art, and thus its use in fabricating the system of Wilkinson, Sims, Harrison and Adamski would have been obvious in order to enable performance and temperature monitoring and thus increase the efficiency of the system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson, Sims, Harrison and Adamski as applied to claim 1 above, and further in view of U.S. Patent 10,495,356 to Ye (Ye).
In reference to claim 6, Wilkinson, Sims, Harrison and Adamski teach the system as explained in the rejection of claim 1, but they do not teach a radiator.  Ye teaches a knapsack with a cooling device (FIG. 3) comprising a radiator (223, FIG. 3) in order to provide additional cooling to the system (col 2, lines 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wilkinson, Sims, Harrison and Adamski, to add a radiator, as taught by Ye, in order to provide additional cooling to the system.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 2/1/2022, with respect to the rejection(s) of claim(s) 1-5 and 8-13 under 103 over Wilkinson, Sims and Harrison have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adamski, as explained in detail above.  Additionally, rejection under 112(b) has been withdrawn.

Official Notice
In the first Office action on the merits, the Examiner took Official Notice regarding the limitations claimed in claims 4, 5, 8 and 9.  In his subsequent reply to this Office action, the Applicant did not traverse Examiner's assertion of Official Notice with regard to these elements.  Therefore, the Official Notice statements by the Examiner regarding these elements are now taken as admitted prior art by the Applicant.  See MPEP § 2144.03 (C).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,462,897 to Nuttall et al. teaches an open front cabinet.
U.S. Patent Application Publication 2017/0122650 to Hiemeyer et al. teaches cooling and/or freezing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
2/23/2022